1    MCINTOSH LAW CORPORATION
     Eric McIntosh, Esq., SBN 182163
2                                                                                   JS-6
     Mail: 400 Oceangate, Seventh Floor
3    Long Beach, CA 90802
     (562) 216-2608; (562) 216-2611Fax
4    emac@themcintoshlaw.com
     Attorneys for Plaintiff
5

6                                UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
7
      ERIC ROGERS, an individual,                            CASE NO.: 2:19-cv-04772-MWF(PLAx)
8

9
              Plaintiff,                                     [PROPOSED] ORDER DISMISSAL
                                                             XXXXXXXXXX
                                                             WITH PREJUDICE
10    v.
11    VEEJETA, L.P., a California
12
      limited partnership,

13          Defendant.
      ______________________________________/
14

15                          [PROPOSED] ORDER DISMISSAL WITH PREJUDICE
                            XXXXXXXXX\
16          After consideration of the Joint Stipulation for Dismissal of the entire action with Prejudice
17
     filed by Plaintiff Eric Rogers (“Plaintiff”) and Veejeta, L.P., (“Defendant”), the Court hereby enters
18
     a dismissal with prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety. Each
19

20   party shall bear his or its own costs and attorneys’ fees.

21                   IT IS SO ORDERED.
22

23
     DATED: February 20, 2020               ________________________________________
24                                          UNITED STATES DISTRICT JUDGE
25

26

27

28




     [PROPOSED] ORDER DISMISSAL WITH PREJUDICE - 1
